Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 26, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  145696 & (20)(26)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 145696
                                                                     COA: 307702
                                                                     Wayne CC: 83-008596-FY
  ELIJAH BURKE,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 6, 2012 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant’s motion
  for relief from judgment is prohibited by MCR 6.502(G). The motion to remand and the
  motion for default judgment are DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 26, 2012                   _________________________________________
         h1217                                                                  Clerk